     Case 1:16-cv-00080-DMT-CRH Document 207 Filed 06/25/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Eric Burruss, Dustin Rook, Justin Heath,          )
Christopher Zachary, and all others similarly     )
situated under 29 USC § 216(b),                   )
                                                  )   ORDER
               Plaintiffs,                        )
                                                  )
       v.                                         )
                                                  )
Wyoming Casing Services, Inc. and Steve           )   Case No. 1:16-cv-080
Halvorson,                                        )
                                                  )
               Defendants.                        )


       On June 19, 2020, plaintiffs filed: (1) a “Motion for an Extension of Time to File to Reply

to Response to Motion for Class Certification;” and (2) a “Motion for Expedited Status Conference.”

(Doc. Nos. 198-99). Judge Traynor granted the former, giving plaintiffs until June 29, 2020, to file

a reply. (Doc. No. 200). I granted the latter and scheduled a telephonic status conference for June

25, 2020. (Doc. No. 201).

       On June 24, 2020, defendants filed a response to plaintiffs’ “Motion for Expedited Status

Conference” to address, among other things, statements made by plaintiffs regarding a purported

settlement and the need to revisit deadlines previously imposed by the court. (Doc. No. 202). On

June 25, 2020, plaintiffs filed a reply to defendants’ response. (Doc. No. 204).

       On June 25, 2020, the court convened the status conference. Pursuant to the its discussion

with the parties, the court ORDERS:

       1.      Plaintiffs shall have until July 1, 2020, to file a reply in support of their Motion for

               Class Certification. Insofar as plaintiffs have requested an extension of all other

               remaining deadlines, it is DENIED. This case has been lingering on the court’s

                                                  1
Case 1:16-cv-00080-DMT-CRH Document 207 Filed 06/25/20 Page 2 of 2



        docket in excess of four years and in that span the court has extended the pretrial

        deadlines multiple times. Further extensions are neither necessary nor warranted

        under the circumstances.

 2.     Plaintiffs shall have until June 29, 2020, to file a motion to enforce the parties’

        purported settlement agreement. Defendants response to this motion is due by July

        6, 2020. Plaintiffs must obtain leave before filing a reply.

 Dated this 25th day of June, 2020.

                                       /s/ Clare R. Hochhalter
                                       Clare R. Hochhalter, Magistrate Judge
                                       United States District Court




                                          2
